DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/471,295 filed on 06/19/2019.  
Claims 16-29 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 05/23/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
The examiner is interpreting the candidate parking spaces to be the possible parking spaces as mentioned by Cakar (DE 102015206822 A1). Furthermore, the examiner is interpreting the permissibility information to be information relevant for the safe performance of the parking operation and/or for the selection of a possible parking space.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cakar (DE 102015206822 A1) in view of Sugano (JP 2003281697 A) in further view of Gschweng (DE 102011009559 A1).

Regarding Claim 16:
Cakar teaches:
A method for operating a motor vehicle, wherein the motor vehicle comprises a vehicle system which is formed for detecting and selecting a parking space, the method comprising:, (“A method for driver assistance is proposed in which the driver of a vehicle is assisted in carrying out parking operations. In the method, the position of a possible parking space or the vehicle position is transmitted to a central facility.” (Cakar: Description – 6th paragraph))
operating, by the vehicle system, the motor vehicle in a search for a parking space, the operating occurring in a completely autonomous manner;, (“it is possible to have the parking maneuver partially or completely carried out by a driver assistance system. An assisted or semi-automatic driver assistance system either takes over the longitudinal guidance, that is to say the acceleration and deceleration, or the transverse guidance, that is, the steering of the vehicle. In a highly automatic or fully automatic driver assistance system, the vehicle parks automatically,” (Cakar: Description – 16th paragraph))
receiving, by the motor vehicle, from a transmitting device, permissibility information associated with at least one candidate parking space, wherein the motor vehicle receives the permissibility information directly from the transmitting device, (“the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph))
and wherein the permissibility information describes a permissibility of at least one of parking the motor vehicle in the at least one candidate parking space, or driving through at least a section of a path leading to the at least one candidate parking space; and selecting, by the vehicle system, a parking space to be used from the at least one candidate parking space based at least in part on the permissibility information., (“the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph))
Cakar does not teach but Sugano teaches:
wherein the at least one candidate parking space is locally associated with the transmitting device,, (“broadcasting channels for broadcasting parking lot information of the parking lots desired by the parking lot information service user based on the current position of the moving body and those parking stations are displayed. Parking lot identification codes can be automatically determined and useful parking information can be automatically received. This identification code group is created with a hierarchical group of codes for each region, so by comparing the regional code determined from the current position with the hierarchical code, the terminal device can detect the current position of the mobile unit. It is possible to automatically select desired parking lot information that is close to. As a result, it is possible to easily narrow down a plurality of target parking lots without requiring detailed map information and distance calculation from the current position.” (Sugano: Description – 14th paragraph) Examiner Note: The examiner is interpreting the terminal device to be the transmitting device in this case based on its editing means that includes a broadcasting channel for broadcasting parking information of a parking lot near the current position of the vehicle. Furthermore, the examiner is interpreting the parking information to encompass a candidate parking space as it includes free/empty parking spaces available within the locally detected parking lot.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar with these above aforementioned teachings from Sugano in order to create an effective and safe vehicle operation method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Sugano’s parking lot service system and moving element terminal device as “the number of parking lots for which information is provided becomes huge, the parking lot information service function deteriorates, and there is a risk that the parking lot information is not updated in a timely and efficient manner.” (Sugano: Description – 7th paragraph) Therefore, combining Cakar and Sugano would “utilize and operate a parking lot information service efficiently and smoothly” (Sugano: Description – 8th paragraph), promoting a user-friendly and efficient environment for drivers.
Cakar in view of Sugano does not teach but Gschweng teaches:
via short range wireless signals,, (“the home station includes an NFC (near field communication) interface. Alternatively or additionally, a Bluetooth interface can be provided either for the use of Bluetooth Low Energy” (Gschweng: Description – 19th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar in view of Sugano with these above aforementioned teachings from Gschweng in order to create an efficient and user-friendly vehicle operation method and transmission device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Gschweng’s home station for communication with electric car as a user would be able to check “the operational readiness of the motor vehicle” (Gschweng: Description – 9th paragraph), “from home or work” (Gschweng: Description – 9th paragraph). Doing so would create a user-friendly vehicular device able to communicate with a transmitting device “in a clear, technically simple and energy-saving manner.” (Gschweng: Description – 17th paragraph)
Regarding Claim 17:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar further teaches:
The method according to claim 16, wherein the permissibility information comprises prohibition information that describes at least one of a parking prohibition or transit prohibition associated with the at least one candidate parking space, validity information, status information describing a temporal or factual limitation of the parking prohibition, or a driving prohibition., (“From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected taking into account selection parameters predetermined by the driver. The selected information is presented to the driver, with a warning of the driver in the presence of a resulting from the selected information hazard situation, a current parking ban, high frequency of damage to parked vehicles or a breach of predetermined comfort parameters and the unselected information for a later Presentation can be provided. The comfort parameters can be, for example, the expected solar radiation and thus warming of the parked vehicle, time-limited parking bans, parking space size, difficulty of parking and expected traffic problems, e.g. through major events.” (Cakar: Description – 6th paragraph))
Regarding Claim 18:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 17. Cakar further teaches:
The method according to claim 17, further comprising: evaluating, by the vehicle system, at least one of the validity information or the status information to determine a relevance of the at least one candidate parking space for the motor vehicle; and further evaluating, by the vehicle system, the permissibility information, (“information is selected before or after the transmission of the information to the vehicle, which are relevant for the safe performance of the parking process and / or for the choice of a possible parking space. If the selection is carried out by the central facility, in addition to the position of the parking space or the position of the vehicle, information regarding the preferences of the driver is also transmitted. This can be done, for example, by transferring selection parameters needed directly for the selection or by transferring a reference to the driver, so that the central device can access selection parameters previously stored by the driver.” (Cakar: Description – 10th paragraph))
[…] only when the relevance of the at least one candidate parking space is above a given relevance., (“the driver assistance system transmits 10 Selection parameters specified by the driver. These selection parameters in this example include the information that the driver is about to park 1 min and only wants information whose probability of arrival is higher than 70%. The central facility 100 then determines all with the position of the possible parking lot 206 linked information and selects therefrom on the basis of the selection parameters provided by the driver, the information relevant for the safe execution of the parking maneuver.” (Cakar: Description – 46th paragraph) Examiner Note: The examiner is interpreting the relevance value to be a probability value based on user preference and user selection parameters in this case.)
Regarding Claim 19:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 17. Cakar further teaches:
The method according to claim 17, wherein the prohibition information describes the section or the at least one candidate parking space as an area affected by a parking prohibition, as a driveway to be kept free, or as a construction site area., (“The selected information is presented to the driver, with a warning of the driver in the presence of a resulting from the selected information hazard situation, a current parking ban, high frequency of damage to parked vehicles or a breach of predetermined comfort parameters and the unselected information for a later Presentation can be provided” (Cakar: Description – 6th paragraph))
Regarding Claim 20:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 17. Cakar further teaches:
The method according to claim 17, wherein the permissibility information further describes at least one of a size of the at least one candidate parking space, or a preferred parking position., (“The comfort parameters can be, for example, the expected solar radiation and thus warming of the parked vehicle, time-limited parking bans, parking space size, difficulty of parking and expected traffic problems, e.g. through major events. It is preferably provided that the comfort parameters are entered by the driver of the vehicle. The method provides the driver with the information needed to perform the parking operation before performing a parking operation. In order to obtain this information, a position information is first transmitted to a central facility. The central device may be, for example, a server and in particular a cloud server. The central facility has a digital map and a database of parking information, linked to a position on the map. The database may include, for example, information about the type of parking lot, the size of the parking lot, allowed parking periods, parking restrictions and / or temporary parking bans. By way of example, indications relating to the type of parking space are understood to mean information relating to the orientation of the parking space to the street.” (Cakar: Description – 6th-7th paragraphs))
Regarding Claim 21:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 17. Cakar further teaches:
The method according to claim 17, further comprising rejecting, by the vehicle system, the at least one candidate parking space based at least in part on the prohibition information., (“it is also possible to subject the non-selected information to a filtering, that is to a further selection. For this purpose, another set of selection parameters can be specified by the driver. These further selection parameters are selected, for example, from a maximum accepted parking fee, the probability of occurrence of the information, permissible parking duration, traffic volume, the expected solar radiation and thus warming of the parked vehicle, parking space, time-limited parking bans, difficulty of parking, expected traffic problems, e.g. by major events or a combination of at least two of these parameters. With the help of these further selection parameters, the initially not selected information can be further filtered in order to hide information not required by the driver, so that they are not displayed at all. This proposed filtering of the non-selected information can, depending on the variant as well as the prior selection of information by the central facility or by the vehicle or its associated driver assistance system.” (Cakar: Description – 22nd-23rd paragraphs) Examiner Note: The examiner is interpreting the lack of display of the information and the filtering process to be equivalent to rejecting candidate parking spaces based on user preference and parameters such as time-limited parking bans, difficulty of parking, and expected traffic problems for example (interpreted as prohibition information in this case).)
Regarding Claim 22:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 21. Cakar further teaches:
The method according to claim 21, wherein the validity information describes a time limit and a previously known or predicted value of a parking time at which the motor vehicle will park, and wherein the method further comprises discarding, by the vehicle system, the at least one candidate parking space based on a comparison of the time limit and the parking time., (“Preferably, it is also possible to subject the non-selected information to a filtering, that is to a further selection. For this purpose, another set of selection parameters can be specified by the driver. These further selection parameters are selected, for example, from a maximum accepted parking fee, the probability of occurrence of the information, permissible parking duration, traffic volume, the expected solar radiation and thus warming of the parked vehicle, parking space, time-limited parking bans, difficulty of parking, expected traffic problems, e.g. by major events or a combination of at least two of these parameters. With the help of these further selection parameters, the initially not selected information can be further filtered in order to hide information not required by the driver, so that they are not displayed at all. This proposed filtering of the non-selected information can, depending on the variant as well as the prior selection of information by the central facility or by the vehicle or its associated driver assistance system.” (Cakar: Description – 22nd-23rd paragraphs) Examiner Note: The examiner is interpreting the filtering of the parameters (interpreted as validity information in this case) in order to hide information not required by the driver to be equivalent to discarding candidate parking spaces based on a comparison of the time limit and the parking time.)
Regarding Claim 23:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar further teaches:
The method according to claim 16, further comprising detecting, by the vehicle system, the at least one candidate parking space using at least one of an environmental sensor associated with the motor vehicle, or digital map information., (“The driver assistance system may further include sensors with which the environment of a vehicle can be detected. In particular, the sensors are configured to determine possible parking spaces in the vicinity of the vehicle.” (Cakar: Description – 26th paragraph))
Regarding Claim 24:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar does not teach but Gschweng teaches:
The method according to claim 16, further comprising communicating, by a communication device of the motor vehicle, with the transmitting device via Bluetooth Low Energy communications., (“The home station (1) has a wireless communication device for bidirectional communication with a vehicle (6), and a display device for displaying charge state of a vehicle battery. The display device comprises a number of LEDs, where the home station comprises a near-field communication (NFC)-interface. A transmitter and a receiver of the wireless communication device are housed in a housing (2). A screen (3) displays information about the charge state of the vehicle battery, where the vehicle comprises an interface (7) for communication with the home station.” (Gschweng: Abstract – lines 1-6, FIG. 1) Gschweng further discusses how the home station is able to communicate with the vehicle via Bluetooth Low Energy and states “the home station includes an NFC (near field communication) interface. Alternatively or additionally, a Bluetooth interface can be provided either for the use of Bluetooth Low Energy” (Gschweng: Description – 19th paragraph) Examiner Note: The examiner is interpreting the vehicle interface to be the communication device and the home station to be the transmitting device in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar with these above aforementioned teachings from Gschweng in order to create an efficient and user-friendly vehicle operation method and transmission device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Gschweng’s home station for communication with electric car as a user would be able to check “the operational readiness of the motor vehicle” (Gschweng: Description – 9th paragraph), “from home or work” (Gschweng: Description – 9th paragraph). Doing so would create a user-friendly vehicular device able to communicate with a transmitting device “in a clear, technically simple and energy-saving manner.” (Gschweng: Description – 17th paragraph)
Regarding Claim 25:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar further teaches:
The method according to claim 16, further comprising broadcasting, by the vehicle system, a request for permissibility information, and wherein the transmitting device provides the permissibility information in response to the request., (“After transmitting a position specification to a central facility, this information associated with this location is determined. If the transmitted position information is the position of a possible parking space, then it is preferred if only information relating to the parking space at this position is determined by the central device.” (Cakar: Description – 9th paragraph))
Regarding Claim 26:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar does not teach but Sugano teaches:
The method according to claim 16, wherein the permissibility information is transmitted cyclically as a broadcast from the transmitting device., (“A management center that collects / edits parking lot information including the number of empty spaces and periodically updates / outputs it, and the parking lot information that is output from the management center that is connected to the management center via a communication line.” (Sugano: Description – 9th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar with these above aforementioned teachings from Sugano in order to create an effective and safe vehicle operation method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Sugano’s parking lot service system and moving element terminal device as “the number of parking lots for which information is provided becomes huge, the parking lot information service function deteriorates, and there is a risk that the parking lot information is not updated in a timely and efficient manner.” (Sugano: Description – 7th paragraph) Therefore, combining Cakar and Sugano would “utilize and operate a parking lot information service efficiently and smoothly” (Sugano: Description – 8th paragraph), promoting a user-friendly and efficient environment for drivers.
Regarding Claim 27:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 16. Cakar further teaches:
The method according to claim 16, wherein the transmitting device has at least one of an internet connection or a mobile radio connection, and wherein the permissibility information is programmed or updated via the at least one of an internet connection or a mobile radio connection., (“any method known to the person skilled in the art can be used for the communication between the vehicle or its driver assistance system and the central device. In particular, mobile radio connections such as, for example, GSM, UMTS or LTE are suitable for this purpose, but other methods such as WLAN or Bluetooth can also be used if corresponding receiving stations are available. In this case, an Internet connection is preferably established by the driver assistance system, so that the communication with the central device can take place via the Internet. This communication connection is preferably used both for transmitting the position of a possible parking space or the current vehicle position, as well as for the transmission of the information determined by the central device back to the vehicle.” (Cakar: Description – 18th paragraph))
Regarding Claim 28:
Cakar teaches:
A motor vehicle comprising: a vehicle system, (“The invention relates to a method for driver assistance, wherein the driver of a vehicle is assisted in the performance of parking operations, as well as a computer program and a driver assistance system, which are configured to carry out the method.” (Cakar: Description – 1st paragraph))
comprising a control unit configured to operate the motor vehicle in a search for a parking space, the operating occurring in a completely autonomous manner;, (“it is possible to have the parking maneuver partially or completely carried out by a driver assistance system. An assisted or semi-automatic driver assistance system either takes over the longitudinal guidance, that is to say the acceleration and deceleration, or the transverse guidance, that is, the steering of the vehicle. In a highly automatic or fully automatic driver assistance system, the vehicle parks automatically,” (Cakar: Description – 16th paragraph) Examiner Note: The examiner is interpreting the driver assistance system to be the control unit based on its ability to control the vehicle and conduct the parking maneuver.)
wherein the motor vehicle is configured to receive, from a transmitting device, permissibility information associated with at least one candidate parking space, wherein the motor vehicle receives the permissibility information directly from the transmitting device, (“the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph))
and wherein the permissibility information describes a permissibility of at least one of parking the motor vehicle on the candidate parking space, or driving through at least a section of a path leading to the candidate parking space; and, (“the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph))
wherein the control unit is further configured to select, a parking space to be used from the at least one candidate parking space based at least in part on the permissibility information., (“various driver assistance systems are used to assist the driver in carrying out various driving maneuvers. These include, for example, parking assistance systems that detect the surroundings with the aid of sensors assigned to the vehicle and determine possible parking spaces in the surroundings. On the basis of the data obtained about the surroundings of the vehicle and the position and size of possible parking spaces, the driver assistance system can plan a driving maneuver, wherein the vehicle can be transferred, for example, to a parking position or, conversely, the vehicle can be transferred from a parking position to a roadway.” (Cakar: Description – 2nd paragraph) Examiner Note: The examiner is interpreting the driver assistance system to be the control unit based on its ability to control the vehicle and conduct the parking maneuver.)
Cakar does not teach but Sugano teaches:
wherein the at least one candidate parking space is locally associated with the transmitting device,, (“broadcasting channels for broadcasting parking lot information of the parking lots desired by the parking lot information service user based on the current position of the moving body and those parking stations are displayed. Parking lot identification codes can be automatically determined and useful parking information can be automatically received. This identification code group is created with a hierarchical group of codes for each region, so by comparing the regional code determined from the current position with the hierarchical code, the terminal device can detect the current position of the mobile unit. It is possible to automatically select desired parking lot information that is close to. As a result, it is possible to easily narrow down a plurality of target parking lots without requiring detailed map information and distance calculation from the current position.” (Sugano: Description – 14th paragraph) Examiner Note: The examiner is interpreting the terminal device to be the transmitting device in this case based on its editing means that includes a broadcasting channel for broadcasting parking information of a parking lot near the current position of the vehicle. Furthermore, the examiner is interpreting the parking information to encompass a candidate parking space as it includes free/empty parking spaces available within the locally detected parking lot.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar with these above aforementioned teachings from Sugano in order to create an effective and safe vehicle operation method. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Sugano’s parking lot service system and moving element terminal device as “the number of parking lots for which information is provided becomes huge, the parking lot information service function deteriorates, and there is a risk that the parking lot information is not updated in a timely and efficient manner.” (Sugano: Description – 7th paragraph) Therefore, combining Cakar and Sugano would “utilize and operate a parking lot information service efficiently and smoothly” (Sugano: Description – 8th paragraph), promoting a user-friendly and efficient environment for drivers.
Cakar in view of Sugano does not teach but Gschweng teaches:
via short range wireless signals,, (“the home station includes an NFC (near field communication) interface. Alternatively or additionally, a Bluetooth interface can be provided either for the use of Bluetooth Low Energy” (Gschweng: Description – 19th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Cakar in view of Sugano with these above aforementioned teachings from Gschweng in order to create an efficient and user-friendly vehicle operation method and transmission device. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Cakar’s driver assistance method and driver assistance system to assist a driver in performing parking operations with Gschweng’s home station for communication with electric car as a user would be able to check “the operational readiness of the motor vehicle” (Gschweng: Description – 9th paragraph), “from home or work” (Gschweng: Description – 9th paragraph). Doing so would create a user-friendly vehicular device able to communicate with a transmitting device “in a clear, technically simple and energy-saving manner.” (Gschweng: Description – 17th paragraph)
Regarding Claim 29:
Cakar in view of Sugano in further view of Gschweng, as shown in the rejection above, discloses the limitations of claim 28. Cakar further teaches:
The motor vehicle of claim 28, wherein the transmitting device is configured to emit the permissibility information., (“the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph))


Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on February 23, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on May 23, 2022 satisfactorily overcome these rejections.
Applicant’s arguments filed on May 23rd, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Cakar, Sugano, or Gschweng as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Sugano mentions “broadcasting channels for broadcasting parking lot information of the parking lots desired by the parking lot information service user based on the current position of the moving body and those parking stations are displayed. Parking lot identification codes can be automatically determined and useful parking information can be automatically received. This identification code group is created with a hierarchical group of codes for each region, so by comparing the regional code determined from the current position with the hierarchical code, the terminal device can detect the current position of the mobile unit. It is possible to automatically select desired parking lot information that is close to. As a result, it is possible to easily narrow down a plurality of target parking lots without requiring detailed map information and distance calculation from the current position.” (Sugano: Description – 14th paragraph) For instance, the terminal device is interpreted to be the transmitting device in this case based on its editing means that includes a broadcasting channel for broadcasting parking information of a parking lot near the current position of the vehicle. Furthermore, the parking information is interpreted to encompass a candidate parking space as it includes free/empty parking spaces available within the locally detected parking lot. In doing so, Sugano addresses the Applicant’s limitation of “wherein the at least one candidate parking space is locally associated with the transmitting device” as set forth in claim 16.
Consequently, Cakar mentions “the position of a possible parking space or the vehicle position is transmitted to a central facility. The central device then determines associated information with the transmitted position and this information is transmitted to the vehicle. From the information obtained, information relevant for the safe performance of the parking operation and / or for the selection of a possible parking space is selected” (Cakar: Description – 6th paragraph), therefore addressing the Applicant’s limitation of “receiving, by the motor vehicle, from a transmitting device, permissibility information associated with at least one candidate parking space, wherein the motor vehicle receives the permissibility information directly from the transmitting device” as set forth in claim 16.
Finally, Gschweng mentions “the home station includes an NFC (near field communication) interface. Alternatively or additionally, a Bluetooth interface can be provided either for the use of Bluetooth Low Energy” (Gschweng: Description – 19th paragraph), therefore addressing the Applicant’s limitation of “via short range wireless signals” as set forth in claim 16.
As a result, the combination of Cakar, Sugano, and Gschweng addresses “the at least one candidate parking space is locally associated with the transmitting device” as well as “the motor vehicle receives the permissibility information directly from the transmitting device via short range wireless signals” as set forth by the Applicant in claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667          

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667